Citation Nr: 0311589	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  01-09 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including an impulse disorder, depression and stress.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from July 8, 1980 to June 7, 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
which the RO denied service connection for an impulse 
disorder, depression and stress.  (The veteran had previously 
perfected an appeal of service connection for a post-
traumatic stress disorder, but he withdrew his appeal of this 
issue by correspondence dated in February 2001.)


REMAND

In his October 2001 substantive appeal the veteran requested 
a hearing at a local VA office before a Board member.  A 
hearing was scheduled for January 6, 2003, but the veteran 
failed to appear.  By letter dated later in January 2003, the 
veteran indicated that he has been in therapy for nine months 
and did not receive the notice of the hearing date.  The 
veteran asked that the hearing be rescheduled.  Having found 
that good cause was shown for the veteran's failure to 
appear, and that the failure to appear arose under such 
circumstances that a timely request for postponement could 
not have been submitted prior to the scheduled hearing, the 
Board has granted the request for a new hearing.  38 C.F.R. 
§ 20.704 (d)(2002).  

Accordingly, this matter is REMANDED for the following:

The RO should schedule the veteran for a 
hearing by a member of the Board at the 
RO.  The claims folder should be made 
available to the veteran and his 
representative so that they may prepare 
for the hearing.  They should be notified 
of the date and time of the hearing.

After the veteran and his representative have been given an 
opportunity to appear at the hearing, the claims folder 
should be returned to this Board for further appellate 
review.  The purpose of this remand is to satisfy a hearing 
request, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

